DETAILED ACTION    Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/06/2021 has been entered.

Information Disclosure Statement
Applicant is reminded that no information disclosure statement (IDS) is submitted at this time. Accordingly, No information disclosure statement is being considered by the examiner.
Response to Arguments
Applicant’s arguments, see applicant Remarks pages 6-8, filed 05/06/2021, with respect to the rejection(s) of claim(s) 1, 8 and 15 under 35 USC § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of  Davis et al. US 20070091886. The new prior on record Davis from a similar field of endeavor disclose determininq a number of pad bytes to be stored in the packet buffer (see para. 27, data bytes X2 stored in the memory buffer wherein the only part of the packet is store in the buffer in order to reduce power consumption ), storinq the packets in the packet buffer such that the packets are aliqned with the pad bytes (see para. 27, fig. 3 and 4, the transceiver then ignores the padding bytes  Y2 such that only the data bytes X2 absent the padding bytes are stored in the memory buffer.  The data bytes X2 absent the padding bytes Y2 are retrieved from the buffer by the microprocessor to recover the complete packet see fig. 4). Thus it would have been obvious to one ordinary skill in the art before the effective filing date (see para. 27).
Claim Rejections - 35 USC § 103
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed 
3.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4, 7, 8 11, 14, 15, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Shen US 2007/0260615 herein after Shen in view of Lopez et al. US 20100324956 herein after Lopez and in further view of Davis et al. US 20070091886 herein after Davis.
Regarding claim 1, Shen disclose a method comprising: parsing a data container definition file to determine a packet format (see para. 10, 11, and 41, container file is used to store a media file and codec, when the container file is received, the codec is loaded into a codec library so that the application can use it to play the media file; an exchange of voice data occurs using a coding/decoding standard that is established by the sender when the call is initiated. Such a container file may also be used to initiate conference calls with multiple participants so that each participant obtains the necessary codec), generating a code file based on the data container definition file (see para. 3, Media files are not limited to files related to the mass media such as sound files such as those used for voice communication, digital photographs, movies, movie clips, digital artwork and text files  but may be generated by individuals or private organizations, para. 10, 11, 13, a header tells an application the location of a codec and a media file in the container file so that the codec can be loaded into a codec library and the media file can be accessed and played). Shen discloses all the subject matter but fails to explicitly mention inserting the code file into a source tree of an application, compiling the source tree to generate an executable file, executing the executable on a computing device in communication with the communications network, wherein the executable file encodes and decodes the packet buffer for data exchange over the communications network. However, Lopez from a similar field of endeavor disclose generating a code file based on the data container definition file (see para. 100, generates a price schedule from the prices, and para. 512, remote server system implements a pricing database and/or a "green" database and with the plug-in (add-on) computer software code… When pricing or "green" information is generated, this plug-in (add-on) computer software counts the objects along with their assigned code), inserting the code file into a source tree of an application (see para. 401, A large collection of source code files may be organized into a directory tree, in which case it may also be known as a source tree) compiling the source tree to generate an executable file (see para. 401, compiler converting source code into an executable file), executing the executable on a computing device in communication with the communications network (see para. 339, 401, executed on the fly on a computer from the human readable form with the aid of an interpreter, or the like), wherein the executable file encodes and decodes the packet buffer for data exchange over the communications network (see para. 339, "executable file" as is used herein generally means a sequence of subroutine calls that cause a computer to perform indicated tasks according to encoded instructions), the executable file encodes packets in the packet format and writes the packets into a packet buffer (see para. 339, The phrase "executable file" as is used herein generally means a sequence of subroutine calls that cause a computer to perform indicated tasks according to encoded instructions), and transmitting the packets from the packet buffer to the communications network (see para. 316, The term "controller" as is used herein means a device that transmits information back and forth from a CPU and main memory to one or more peripherals. Each device generally has its own way of formatting and sending data, and part of the controller's function is to facilitate this). Thus it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate Lopez’s automated pricing scheme into Shen’s media with pluggable codec scheme. The method can be implemented in a wireless network communications. The motivation of doing this is to protect, provide security and perform indicated tasks according to encoded instructions (see para. 339). Shen and Lopez discloses all the subject matter but fails to explicitly mention wherein determininq a number of pad bytes to be stored in the packet buffer; storinq the packets in the packet buffer such that the packets (see para. 27, data bytes X2 stored in the memory buffer), storinq the packets in the packet buffer such that the packets are aliqned with the pad bytes (see para. 27, fig. 3 and 4, the transceiver then ignores the padding bytes  Y2 such that only the data bytes X2 absent the padding bytes are stored in the memory buffer.  The data bytes X2 absent the padding bytes Y2 are retrieved from the buffer by the microprocessor). Thus it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate Davis’s electronic device for processing image scheme into Shen and Lopez media with pluggable codec scheme. The method can be implemented in a wireless network communications. The motivation of doing this is to decrease memory access operations and reduce power consumption for the data receive operation (see para. 27).
Regarding claim 4, Shen discloses wherein the data container definition file specifies a path to an object in another file (see para. 11, container file may contain a header that indicates the locations of components within the container file).
Regarding claim 7, Shen discloses wherein the data container definition file specifies the packet format for a communications protocol (see para. 33, a codec for the new media format is sent with a media file according to the new media format so that updating is automatic)
Regarding claims 8 and 15, the rejection is the same as claim 1.
Regarding claims 11 and 18, the rejection is the same as claim 4.
Regarding claims 14 and 20, the rejection is the same as claim 7.
Regarding claim 8, Shen further disclose a device for encoding and decoding a packet buffer for data exchange over a communications network; the device comprising: processing circuitry; memory circuitry in communication with the processing circuitry (see para. 5 and 41, VOIP application running on PC, cell phones, Personal Digital Assistants (PDAs) and MP3 players which include processing circuitry; memory circuitry). 
Regarding claim 15, Shen further disclose non-transitory computer readable medium having instructions stored thereon which when executed by processing circuitry causes the processing circuitry to execute method (see para. 32, removable physical storage medium for example, a Digital Video Disk (DVD), CDs and flash memory cards).

Claims 3, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Shen in view of Lopez in view of Davis and in further view of Kosov et al. US 20070240047 herein after Kosov.
Regarding claim 3, Shen, Lopez and Davis discloses all the subject matter but fails to explicitly mention wherein the data container definition file comprises a member. However, Kosov from a similar field of endeavor disclose wherein the data container definition file comprises a member (see para. 90, function definition file is a customizable file where the user can edit the definitions of members of the set of graphical function icons). Thus it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate Kosov’s members in a definition file scheme into Shen, Lopez and Davis media with .
Regarding claims 10, and 17, the rejection is the same as claim 3.

Claims 2, 5, 9, 12, 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Shen in view of Lopez in view of Davis and in further view of Kalagananam et al. US 20120144405 herein after Kalagananam.
Regarding claim 2, Shen, Lopez and Davis discloses all the subject matter but fails to explicitly mention wherein the data container definition file comprises a container object. However, Kalagananam from a similar field of endeavor disclose wherein the data container definition file comprises a container object (see para. 46, container objects). Thus it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate Kalagananam’s efficient serialization scheme into Shen, Lopez and Davis media with pluggable codec scheme. The method can be implemented in a wireless network communications. The motivation of doing this is to protect, provide security and perform indicated tasks according to encoded instructions.
Regarding claim 5, Shen, Lopez and Davis discloses all the subject matter but fails to explicitly mention wherein the code file comprises a class based on the data container definition file (see para. 46, get Declared Classes( ) on this class object). However, Kalagananam from a similar field of endeavor disclose wherein the code file comprises a class based on the data container definition file (see para. 46, get Declared Classes() on this class object). Thus it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate Kalagananam’s efficient serialization scheme into Shen, Lopez and Davis media with pluggable codec scheme. The method can be implemented in a wireless network communications. The motivation of doing this is to protect, provide security and perform indicated tasks according to encoded instructions.
Regarding claims 9, and 16, the rejection is the same as claim 2.
Regarding claims 12, and 19, the rejection is the same as claim 5.

Claims 6, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Shen in view of Lopez in view of Davis and in further view of Shimmitsu et al. US 20170052738 herein after Shimmitsu.
Regarding claim 6, Shen, Lopez and Davis discloses all the subject matter but fails to explicitly mention further comprising calculating a maximum packet size based on the data container definition file. Shimmitsu from a similar field of endeavor disclose further comprising calculating a maximum packet size based on the data container definition file (see para. 166, maximum value is calculated for a data size). Thus it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate Shimmitsu’s data size calculation scheme into Shen, Lopez and Davis media with pluggable codec scheme. The method can be implemented in a wireless network communications. The motivation of doing this is to protect, provide security and perform indicated tasks according to encoded instructions. 
Regarding claim 13 the rejection is the same as claim 6.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KOKOU R DETSE whose telephone number is (571)272-9608.  The examiner can normally be reached on M-T 9:00-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on 5712723011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KOKOU R DETSE/Examiner, Art Unit 2463                                                                                                                                                                                                        
/OMAR J GHOWRWAL/Primary Examiner, Art Unit 2463